 Case 3:19-cv-01175-JPG Document 34 Filed 04/13/21 Page 1 of 1 Page ID #180




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 LAWRENCE L. HOWARD,
 Petitioner,

 v.                                                             Case No. 19–CV–01175–JPG

 WARDEN OF USP MARION and
 DONALD HUDSON,
 Respondents.

                                      JUDGMENT

      This matter having come before the Court,

      IT IS HEREBY ORDERED AND ADJUDGED that Petitioner Lawrence L. Howard’s

Petition for Writ of Habeas Corpus is DISMISSED WITH PREJUDICE.



Dated: April 13, 2021                             MARGARET M. ROBERTIE
                                                  CLERK OF COURT

                                                  s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
